Case 1:19-cv-07017-FB-PK Document 13 Filed 03/01/20 Page 1 of 4 PageID #: 83



Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                    IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and on                   ANSWER WITH AFFIRMATIVE
 behalf of all others similarly situated,              DEFENSES TO DEFENDANT’S 86-02
                                                       MEAT & PRODUCE INC.’S CLAIM
                                      Plaintiff,

                     -against-

 86-02 MEAT & PRODUCE INC., 86-02                         CASE NO.: 19-cv-7017-FB-PK
 NORTHERN LLC, JOHN DOE 1-X,
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-
 X, entities yet unknown,

                                  Defendants.


       The Plaintiff, SEMYON GRINBLAT (“Plaintiff”), by and through his undersigned

attorney, as and for his answer with affirmative defenses to the claim of the Defendant, 86-02

MEAT & PRODUCE INC. (“Defendant”), hereby answers as follows:



                                   DEFENDANT’S CLAIM

       In its Answer to Complaint and Affirmative Defenses [Doc. No. 11] [Page ID #: 81], the

Defendant made the following demand: “WHEREFORE, Defendant respectfully requests that the

Plaintiff’s Complaint be dismissed in its entirety, and that the Defendant be granted its costs and

attorney’s fees.”

                                                   1
Case 1:19-cv-07017-FB-PK Document 13 Filed 03/01/20 Page 2 of 4 PageID #: 84



                                 THE PLAINTIFF’S ANSWER

       The Plaintiff denies that the Defendant is entitled to recover attorney’s fees and costs

incurred in this action for any reason and under any circumstances.



                        GENERAL AND AFFIRMATIVE DEFENSES

   1. The Defendant fails to state a claim, in whole or in part, upon which relief may be granted.

   2. As 28 U.S.C. §1927 requires a clear showing of bad faith, as well as because bad faith is

       the touchstone of an award under this statute, and because without a demonstration of bad

       faith on the part of the attorney in question, sanctions pursuant to this statute are

       inappropriate and must be denied, the Defendant’s claim under this statute must be denied,

       as the Plaintiff’s attorney did not litigate this matter in bad faith.

   3. 42 U.S. Code §2000a–3(b) is designed to allow indigent plaintiffs to pursue injunctions of

       general public importance without the payment of fees, costs, or security. The Defendant

       is not entitled to its fees or costs in defending an action under this statute.

   4. The Defendant’s claims for damages are barred by the Plaintiff’s good faith reliance upon

       reasonable interpretations of the Americans with Disabilities Act, the New York State Civil

       Rights Laws, the New York State Human Rights Laws and the New York City Human

       Rights Laws.

   5. As the Defendant has failed to mitigate, or to reasonably attempt to mitigate, its damages,

       attorney’s fees, or costs, its entitlement to them should be expressly denied.

   6. The purported claim for attorney’s fees and costs, alleged in the Defendant’s Answer, are

       barred to the extent that an action brought in good faith is excused, exempted, or justified

       under the statutes under which the Plaintiff makes the allegations.



                                                   2
Case 1:19-cv-07017-FB-PK Document 13 Filed 03/01/20 Page 3 of 4 PageID #: 85



   7. The Plaintiff reserves the right to raise additional affirmative defenses, and to supplement

       those asserted herein, upon discovery of further information and investigation into the

       Defendant’s claims.



March 1, 2020

Respectfully submitted,




Michael Grinblat, Esq. (4159752)

Attorney for the Plaintiff
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com




                                               3
Case 1:19-cv-07017-FB-PK Document 13 Filed 03/01/20 Page 4 of 4 PageID #: 86



                                  CERTIFICATE OF SERVICE

       I certify that on March 1, 2020, I filed the foregoing Answer with Affirmative Defenses to

Defendant’s 86-02 MEAT & PRODUCE INC.’s Claim with the Court via CM/ECF, which caused

notice to be served upon all e-filing counsel of record. On the same date I also served the following,

via U.S. Mail, postage prepaid:



86-02 NORTHERN LLC
C/O Richard Grobman
474 Fulton Avenue
Hempstead, NY 11550



(The above address is used for service of process by the New York Department of State. No
registered agent is listed in the Corporation & Business Database maintained by that government
agency for Defendant 86-02 NORTHERN LLC.)




                                                  4
